Citation Nr: 1715061	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1969 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board in January 2015, at which time the claims of entitlement to service connection for tinnitus and bilateral hearing loss were reopened upon receipt of new and material evidence.  The issues were subsequently remanded for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in January 2015, at which time the Board remanded the claim to obtain private treatment records from Dr. J.B.W. and to issue a supplemental statement of the case (SSOC) after the requested development was completed.  The Board finds that the RO did not comply with the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  

The Veteran asserted that Dr. J.B.W. treated him for bilateral hearing loss and tinnitus in 1971.  A March 2015 report of general information indicated that the RO faxed an incomplete request to the private treatment provider in February 2015.  In March 2015, the RO resent the request and the private treatment provider informed the RO that there was a week turnaround time to receive the records.  However, the private treatment provider did not send the requested records.  

In February 2015, the RO issued a supplemental statement of the case (SSOC) indicating that the private treatment records from Dr. J.B.W. were not received.  The SSOC was sent to the Veteran's incorrect mailing address and was returned as undeliverable in March 2015.  In a May 2015 statement, the Veteran stated that he changed his address two years ago and notified the VA several times of the change in address.  The evidence of record shows that the Veteran most recently changed his address in February 2016.  

First, the RO did not undertake reasonable efforts to obtain the private treatment records from Dr. J.B.W.  When requesting private records, VA is required to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2016).  Reasonable efforts generally consist of an initial request and, if records are not received, a single follow-up request.  Id.  VA is also required to inform the Veteran that records have been requested and that if VA is unable to obtain them, the Veteran is responsible for submitting them himself.  38 C.F.R. § 3.159 (e).

On remand, the RO must send the Veteran a letter and provide him with a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, and request that he complete, sign, and return that form to allow VA to attempt to obtain his 1971 treatment records from Dr. J.B.W.  The letter must also inform the Veteran that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.  If the Veteran returns a completed VA Form 21-4142 for the records, the RO or AMC must request those records from J.B.W. in accordance with VA regulation.  See 38 C.F.R. § 3.159 (c)(1).

In addition, the Veteran has not been provided notice of the February 2015 SSOC and an opportunity to respond to it.  Thus the Veteran was not provided an SSOC in accordance with the Boards January 2015 remand directives.  Accordingly, the Veteran's claims must be remanded for compliance with the Board's January 2015 remand directives.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should send a letter to the Veteran inviting him to submit additional evidence in support of his claims.  Specifically, the letter should request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request the Veteran's private treatment records from Dr. J.B.W.  The letter must also inform the Veteran that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.

If the Veteran returns a completed VA Form 21-4142 for his private treatment records from Dr. J.B.W. Jr., the RO or AMC must request those records in accordance with VA regulation.  See 38 C.F.R. § 3.159 (c)(1).  If the RO or AMC is unable to obtain those records, the Veteran and his representative must be notified of such and must be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159 (e).

2.  Issue to the Veteran and his representative a SSOC to the Veteran's correct address (as shown in the February 2016 VA Form 20-572).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




